DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.           In response to the Office action dated on 04/15/2020 the Amendment has been received on 10/15/2020.
              Claims 1, 2, 5, 6, 10, 12-14 and 37 have been amended.
              Claim 59 has been newly added.
              Claims 1-20, 37-47 and 59 are currently pending in this application.

Response to Arguments

3.        Applicant’s arguments, see pages 9-12, filed on 10/15/2020, with respect to claims 1-20, 37-47 and 59 have been fully considered and are persuasive. The appropriate claims have been mended in order to overcome the rejections and objections provided in the previous Office action. Therefore, all of the previous rejections and objections have been withdrawn. 

Allowable Subject Matter

4.          Claims 1-20, 37-47 and 59 are allowed.
5.          The following is an examiner’s statement of reasons for allowance:
             With respect to claim 1, the most relevant prior art, Fischer et al. (US Patent 7,331,712 B2) in view of Jaeger et al. (US Patent 5,900,638) teach a radiation protection apparatus;

    PNG
    media_image1.png
    633
    434
    media_image1.png
    Greyscale
 wherein Fischer et al. explicitly teaches a radiation protection apparatus for use with an X-ray system comprising a radiation source (4) and a radiation detector (3) having a beam axis therebetween, the radiation 
          Jaeger et al. teach a radiation protection apparatus (see abstract; Figs. 1-13), 

    PNG
    media_image2.png
    778
    549
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    564
    692
    media_image3.png
    Greyscale
wherein at least one of the plurality of radiation shield segments (3) is individually controllable 
    PNG
    media_image4.png
    553
    707
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    549
    695
    media_image5.png
    Greyscale
to extend or contract to a selected length to cause a respective free end thereof to move in a direction substantially parallel to the beam axis and away from or towards the support base (see abstract; Figs. 1-13; column 3, line 23 – column 4, line 43).
           Fischer et al. and Jaeger et al. teach related X-ray shielding apparatus but fail to explicitly tech or make obvious to change a contour of the edge of the radiopaque screen to conform to a surface curvature of the object engaged by the edge as claimed in combination with all of the remaining limitations of the claim.
              With respect to claim 37, the most relevant prior art, Fischer et al. (US Patent 7,331,712 B2) in view of Jaeger et al. (US Patent 5,900,638) teach a radiation protection apparatus; wherein Fischer et al. clearly teach an apparatus for shielding surroundings around the periphery of a region of interest located inside an object from radiation emitted by an X-ray system towards the object, the radiation protection apparatus comprising at least one of the radiation shield segments includes (see Figs. 1 and 2; column 5, line 47 – column 9, line 35): at least one radiation shield assembly (S) including a support base operatively connectable to a radiation source (4) or a radiation detector (3) of the X ray system and a plurality of radiation shield segments (12 and 13) sequentially positioned relative to the support base, thereby forming a contiguous radiopaque screen configured for spanning at least partially around the region of interest periphery with an edge of said radiopaque screen opposing the object; wherein at least one of the radiation shield segments is individually controllable to extend or contract to a selected length with a respective free end thereof in a direction away from or towards the support base, so as to locally change contour of said radiopaque screen edge; and wherein at least one of the radiation shield segments includes: a radiopaque cover member ending with a cover member free end (see Figs. 1 and 2; column 5, line 47 – column 9, line 35). 
          Jaeger et al. teach a radiation protection apparatus (see abstract; Figs. 1-13) comprising a length dispenser operatively connected to a support base, the length dispenser is configured for covering a sector around the support base, and for controlling cover member length extending between said length dispenser and said cover member free end see abstract; Figs. 1-13; column 3, line 23 – column 4, line 43).
          Fischer et al. and Jaeger et al. teach related X-ray shielding apparatus but fail to explicitly tech or make obvious that a first frame member operatively connected, via a first end thereof, to said length dispenser, and operatively connected, via a second end thereof, to the cover member free end, the first frame member is extendible or contractible according to control of the cover member length, and maintains structural rigidity sufficient for supporting said cover member in a laterally straight form along a chosen cover member deployed length as claimed in combination with all of the remaining limitations of the claim.
             Claims 2-20, 38-47 and 59 are allowed by virtue of their dependence.
           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Stivender et al. (US Patent 4,062,518) teach an X-ray Shielding device. 
    PNG
    media_image6.png
    739
    543
    media_image6.png
    Greyscale

          Lenhart (US Patent 4,581,538); Goldstein (US Patent 7,057,194 B2) and Cadwalder et at. (US Patent 7,303,334 B2) teach the X-ray radiation attenuation systems and methods for use with medical procedures including a shield made of a radiation attenuation material and may be useful in blocking or attenuating radiation, and assisting in the protection of at least one of a patient and a medical personnel present during the procedure.
         
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze /IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884                                                                                                                                                                                                        /I.K./  January 5, 2021